 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT

 8                        EASTERN DISTRICT OF CALIFORNIA

 9

10       FRESHPOINT DENVER, INC. and      No.   2:18-cv-03183-JAM-EFB
         RUBY ROBINSON COMPANY, LLC,
11
                     Plaintiffs,
12                                        ORDER GRANTING PLAINTIFFS’
             v.                           MOTION FOR A PRELIMINARY
13                                        INJUNCTION
         TRINITY FRESH DISTRIBUTION,
14       LLC, et al.,
15                   Defendants.
16

17           On December 11, 2018, Plaintiffs filed a Motion for a

18   Preliminary Injunction under the Perishable Agricultural

19   Commodities Act (“PACA”), seeking injunctive relief to prevent

20   Defendants from dissipating trust assets.      See Mot., ECF No. 3;

21   Compl., ECF No. 1.     Defendants have not filed a response.    The

22   Court granted Plaintiffs’ Motion for a Temporary Restraining

23   Order on December 20, 2018, TRO Order, ECF No. 19, and modified

24   that order pursuant to the parties’ stipulation on December 27,

25   2018, Order, ECF No. 21.      For the reasons given below, the Court

26   GRANTS Plaintiffs’ Motion for a Preliminary Injunction.1

27
     1 This motion was determined to be suitable for decision without
28   oral argument. E.D. Cal. L.R. 230(g).
                                      1
 1                                 I.    BACKGROUND

 2        Between June 22, 2018 and November 29, 2018, Plaintiffs

 3   sold Defendants produce totaling an invoiced amount of

 4   $609,619.55.      Decl. of Jennifer Kennedy (“Kennedy Decl.”), ECF

 5   No. 2-4, pp. 14–17; Decl. of Robert Feldgreber (“Feldgreber

 6   Decl.”), ECF No. 2-4, pp. 84–87.           Defendants have failed to pay

 7   those invoices, despite repeated demands.           Id.   On December 4,

 8   2018, Defendants posted to their website that they are ceasing

 9   operations and intend to file for bankruptcy by the end of the

10   month.    Id.    Shortly thereafter, Plaintiffs filed their

11   Complaint.      See Compl.

12

13                                II.   LEGAL STANDARD

14        A.     The Perishable Agricultural Commodities Act (“PACA”)

15        Congress enacted PACA in 1930 to prevent unfair trading

16   practices in the produce industry.          Sunkist Growers, Inc. v.

17   Fisher, 104 F.3d 280, 282 (9th Cir. 1997).          In 1984, Congress

18   amended PACA “to remedy the burden on commerce in perishable

19   agricultural commodities and to protect the public interest

20   caused by accounts receivable financing arrangements that
21   encumber or give lenders a security interest in the perishable

22   agricultural commodities superior to the growers.”            S & H

23   Packing & Sales Co. v. Tanimura Distrib., Inc., 883 F.3d 797,

24   802 (9th Cir. 2018) (en banc) (internal quotation marks

25   omitted).    “Congress intended to shield agricultural growers

26   from risk in enacting PACA ‘to protect the public interest.’ ”
27   Id. (quoting 7 U.S.C. § 499e(c)(1)).          Accordingly, PACA seeks

28   “to benefit all parties and society by ensuring that growers are
                                            2
 1   protected; lenders know their risk; and agricultural commerce is

 2   encouraged to benefit society.”      Id.

 3       To enact its goals, PACA creates a statutory trust to

 4   protect produce growers:

 5       Perishable agricultural commodities received by a
         commission merchant, dealer, or broker in all
 6       transactions, and all inventories of food or other
         products derived from perishable agricultural
 7       commodities, and any receivables or proceeds from the
         sale of such commodities or products, shall be held by
 8       such commission merchant, dealer, or broker in trust
         for the benefit of all unpaid suppliers or sellers of
 9       such commodities or agents involved in the
         transaction, until full payment of the sums owing in
10       connection with such transactions has been received by
         such unpaid suppliers, sellers, or agents.
11

12   7 U.S.C. § 499e(c)(2).     “This provision imposes a ‘nonsegregated

13   floating trust’ on the commodities and their derivatives, and

14   permits the commingling of trust assets without defeating the

15   trust.”   S & H Packing, 883 F.3d at 802 (quoting Endico

16   Potatoes, Inc. v. CIT Grp./Factoring, Inc., 67 F.3d 1063, 1067

17   (2d Cir. 1995)).

18       Unpaid sellers of produce must give written notice of their

19   intent to preserve PACA trust benefits within thirty days or

20   include a statutorily specified notice on its invoices.    7
21   U.S.C. § 499e(c)(3–4).     PACA makes it unlawful for buyers to

22   fail to make full payments promptly or fail to maintain the

23   trust.    7 U.S.C. § 499b(4).   Buyers who violate § 499b are

24   subject to liability for any damages caused by their violation.

25   7 U.S.C. § 499e(a).

26       B.     Preliminary Injunctions
27       Federal Rule of Civil Procedure 65 provides authority to

28   issue either preliminary injunctions or temporary restraining
                                        3
 1   orders.   Plaintiffs seeking these forms of injunctive relief

 2   must demonstrate (1) that they are likely to succeed on the

 3   merits, (2) that they are likely to suffer irreparable harm in

 4   the absence of preliminary relief, (3) that the balance of

 5   equities tips in their favor, and (4) that an injunction is in

 6   the public interest.     Am. Trucking Ass’ns v. City of Los

 7   Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009) (quoting Winter v.

 8   Natural Res. Def. Council, 555 U.S. 7 (2008)).

 9

10                                III. ANALYSIS

11       A.    Likelihood of Success

12       District Courts in the Ninth Circuit regularly grant

13   injunctive relief in PACA cases, concluding that the prospect of

14   trust assets being depleted constitutes irreparable injury.     See

15   CP Produce, LLC v. Quality Fresh Farms, Inc., No.

16   118CV00077DADEPG, 2018 WL 1980749, at *3 (E.D. Cal. Jan. 19,

17   2018) (collecting cases).

18       Here, Plaintiffs have demonstrated a likelihood of success

19   on their claims.     FreshPoint Denver and Ruby have provided

20   evidence that they are “dealers” within the meaning of PACA, and
21   that Trinity Distribution and Trinity Procurement are buyers

22   licensed under PACA.     See Kennedy Decl., Exs. A–C, ECF No. 2-4,

23   pp. 18–29; Feldgreber Decl., Exs. A–B, ECF No. 2-4, pp. 88–95.

24   Plaintiffs further provide evidence that Defendants Abess and

25   Trinity Management were in positions of control over Plaintiffs’

26   PACA trust assets.     See Feldgreber Decl. ¶ 12.   Trinity
27   Procurement previously paid for produce sales from FreshPoint

28   Denver.   Kennedy Decl. ¶ 8.    The produce was sold in interstate
                                        4
 1   commerce, as required by 7 U.S.C. § 499a(b)(8).    Kennedy Decl.

 2   ¶ 9; Feldgreber Decl. ¶ 7.   The invoices contain the statutorily

 3   required language to ensure Plaintiffs preserved their rights to

 4   the benefits of the statutory trust under 7 U.S.C. § 499e(c)(4).

 5   Kennedy Decl., Ex. E, ECF No. 2-4, pp. 33–80; Feldgreber Decl.,

 6   Ex. C, ECF No. 2-4, pp. 96–122.    Plaintiffs provide declarations

 7   that Defendants accepted their produce, but have not paid the

 8   provided invoices.   Kennedy Decl. ¶ 9; Feldgreber Decl. ¶ 7.

 9   The Plaintiffs’ outstanding invoices total $609,619.55.     Id.

10        Given this evidence, it is likely Plaintiffs can succeed on

11   the merits of their PACA claims.

12        B.   Likelihood of Irreparable Injury

13        Plaintiffs can also show a likelihood of irreparable injury

14   in the form of dissipated trust assets.    See Tanimura & Antle,

15   Inc. v. Packed Fresh Produce, Inc., 222 F.3d 132, 140 (3d Cir.

16   2000) (holding that PACA trust dissipation can constitutes

17   irreparable harm).   Kennedy declares that Defendants have ceased

18   operations, have substantial accounts receivable yet to be

19   collected, and intend to file for bankruptcy.     Kennedy Decl.

20   ¶ 13.   As identified above, courts accept the dissipation of
21   assets from the PACA trust as indicative of irreparable injury.

22   See, e.g., CP Produce, 2018 WL 1980749, at *3.

23        C.   Balance of the Equities and the Public Interest

24        The balance of equities thus tips towards Plaintiffs.        They

25   are statutorily entitled to a trust in the proceeds of any sales

26   from the products it shipped until the outstanding invoices are
27   paid in full.   7 U.S.C. § 499e(c)(2).    Defendants have not

28   demonstrated any hardship they will suffer by being forced to
                                        5
 1   not dissipate trust assets.

 2        Finally, an injunction here would be in the public

 3   interest.   As the Ninth Circuit recently noted in S & H Packing,

 4   PACA seeks to further the public interest by ensuring the

 5   protection of produce growers and encouraging agricultural

 6   commerce for social benefit.     883 F.3d at 802.   Given

 7   Plaintiffs’ likelihood of success on the merits and Congress’s

 8   intent in passing PACA, the public interest will be served by

 9   granting an injunction here.

10        D.     Rule 65 Bond or Security

11        Rule 65 provides that a court may only issue an injunction

12   “if the movant gives security in an amount that the court

13   considers proper to pay the costs and damages sustained by any

14   party found to have been wrongfully enjoined or restrained.”

15   Fed. R. Civ. P. 65(c).      Here, based on the evidence presented,

16   the Court concludes no bond or security is required of

17   Plaintiffs.     See, e.g., CP Produce, 2018 WL 1980749, at *4.

18

19                         IV.   CONCLUSION AND ORDER

20        For all of the reasons set forth above:
21        1.     Plaintiffs’ Motion for a Preliminary Injunction (ECF

22   No. 3) is GRANTED;

23        2.     Defendants are directed to deliver to Plaintiffs’

24   counsel true and correct copies of Defendants’ financial and/or

25   business records identifying and describing all PACA trust

26   assets currently within the possession, custody, and control of
27   defendants and which disclose the location of all such PACA

28   trust assets.    For purposes of compliance with this provision,
                                         6
 1   PACA trust assets are defined to include those assets which are

 2   identified as being part of the PACA trust pursuant to 7 C.F.R.

 3   § 46.46(b), which states:

 4       The trust is made up of perishable agricultural
         commodities received in all transactions, all
 5       inventories of food or other products derived from
         such perishable agricultural commodities, and all
 6       receivables or proceeds from the sale of such
         commodities and food or products derived therefrom.
 7       Trust assets are to be preserved as a nonsegregated
         “floating” trust. Commingling of trust assets is
 8       contemplated.
 9        3.   The court orders that Defendants Trinity Fresh

10   Distribution, LLC; Trinity Fresh Management, LLC; Trinity Fresh

11   Procurement, LLC; and Paul P. Abess, and any officers,

12   directors, shareholders, employees, agents, bankers,

13   subsidiaries, successors, assignees, principals, attorneys, and

14   persons acting in concert with them shall be and hereby are

15   restrained and prevented from transferring, withdrawing or in

16   any other manner removing trust assets held pursuant to 7 U.S.C.

17   § 499e et seq., including funds on deposit in banking accounts

18   held by or on behalf of Defendants;

19             a.   This Order shall not restrain the accounts of

20   Trinity Fresh Trucking, LLC, against whom Plaintiffs reserve all
21   claims and rights, including the right to later assert that it

22   is in possession of, or has possessed, assets subject to the

23   trust provisions of the PACA;

24             b.   This Order is binding upon the parties to the

25   parties to this action, banking and financial institutions,

26   including Central Valley Community Bank, and all other persons
27   or entities receiving actual notice of this Order by personal

28   service, including facsimile transmission, email, priority mail
                                     7
 1   with delivery confirmation, or overnight delivery;

 2           4.   The Court orders that Defendants and all owners,

 3   officers, directors, shareholders, employees, agents, bankers,

 4   subsidiaries, successors, assignees, principals, assignors,

 5   attorneys, and persons acting in concert with them, shall be

 6   restrained and prevented from engaging in, committing, or

 7   performing directly and indirectly, any and all of the following

 8   acts:

 9                a.   Removing, withdrawing, transferring, assigning,

10   or selling to any other person or entity, the proceeds from the

11   sales of any or all existing or future inventories of food or

12   other products derived from perishable agricultural commodities,

13   and/or receipts of payment for products or crops sold prior to

14   the date of this order and/or otherwise disposing of assets,

15   books, or funds;

16                b.   Taking any other action whatsoever which causes,

17   has the effect of causing, or which otherwise dissipates

18   Plaintiffs’ beneficiary interests in the trust assets; and

19                c.   Taking any other action whatsoever which violates

20   7 U.S.C. § 499e(c)(1) through (4), inclusive, and 7 U.S.C.
21   § 499b(4).

22           5.   No bond shall be required to be posted by Plaintiffs

23   pursuant to Rule 65(c) of the Federal Rules of Civil Procedure;

24   and;

25           6.   Defendants are further notified of their right to

26   apply to the court for modification or dissolution of this
27   order, if appropriate and supported by a showing of good cause,

28   on two (2) days’ notice or such shorter notice as the court may
                                        8
 1   allow.   See Fed. R. Civ. P. 65(b)(4) and Local Rule 231(c)(8).

 2       IT IS SO ORDERED.

 3   Dated: January 14, 2019

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      9
